Poch, J. This cause coming to be heard on motion of the Claimant, IIT Research Institute, for summary judgment, it appearing that due notice having been given, and the Court being fully advised. The Court finds that on June 13, 1980, the Claimant filed a request for admission of facts and genuineness of documents and although Respondent sought and received an extension of time to September 22, 1980, to respond, no response was filed. Therefore, pursuant to Supreme Court Rule 216 (Ill. Rev. Stat., ch. 110A, par. 216), the following facts are admitted: 1. On or about June 15,1977, Respondent, acting by and through its Department of Business and Economics Development, entered into a written contract (hereinafter the “contract”) with Claimant. 2. Exhibit A attached to the amended complaint herein is a true and correct copy of the contract. 3. The contract was executed for Respondent by Mr. Donald L. Duster. 4. Mr. Donald L. Duster was, at the time of execution of the contract, Director of the Department of Business and Economic Development. 5. Mr. Donald L. Duster had authority to execute the contract on behalf of the Department of Business and Economic Development. 6. After execution, the contract was approved by Respondent’s Bureau of the Budget. 7. At the time of execution of the contract, adequate funds had been appropriated by the General Assembly, and were available, to discharge Respondent’s obligations under the contract. 8. The appropriation and fund number were as follows: Administration of Energy Programs 000-414505-1200-0000 9. Claimant properly and satisfactorily performed all of its duties and obligations under the contract. 10. Respondent accepted Claimant’s performance of the contract. 11. Claimant has made demand upon Respondent for the sum of $14,092.45 in payment for Claimant’s performance of the contract. 12. Respondent has paid no money to Claimant in respect of Claimant’s performance of the contract. The Court finds that there is no genuine issue as to any material fact and It is hereby ordered that Claimant’s motion for summary judgment be and the same is hereby granted; It is further ordered that the sum of fourteen thousand ninety two and 45/100 ($14,092.45) dollars be and is hereby awarded to IIT Research Institute.